Citation Nr: 0516523	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to 
September 1945.  He died in August 2001.  The appellant is 
his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied service connection for the cause of the veteran's 
death.

The appellant cancelled her scheduled March 2005 travel Board 
hearing before a Veterans Law Judge (VLJ) of the Board.  Her 
request for a hearing is therefore considered withdrawn.  See 
38 C.F.R. § 20.704(e) (2004).


FINDINGS OF FACT

1.  The death certificate listed the cause of the veteran's 
August 2001 death as respiratory/pulmonary arrest due to or 
as a consequence of metastatic lung cancer, and the only 
other significant contributory conditions listed were 
coronary artery disease and diabetes.

2.  The clinical evidence reflects that the veteran's 
service-connected tuberculosis was inactive as of November 
1946.  Cancer was not demonstrated within 1 year following 
separation from service.

3.  The only medical opinion suggesting a possible connection 
between the veteran's tuberculosis and his death from lung 
cancer was ambiguous, did not indicate that its statements 
regarding the veteran's in-service tuberculosis were based on 
a review of the service medical records (SMRs), and did not 
explain the basis for its conclusion that the veteran's 
tuberculosis was "apparently" in the "same location" as 
the malignancy even though the tuberculosis was in the left 
lower lobe of the lung and the malignancy referred to was in 
the left upper lobe.

4.  The veteran was not evaluated as having disability total 
and permanent in nature as a result of service-connected 
disability at the time of his death.


CONCLUSIONS OF LAW

1.  Neither the veteran's service-connected tuberculosis nor 
any other disability incurred in or aggravated by service 
caused or contributed to the veteran's death.  Carcinoma may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 
3.312 (2004).

2.  The requirements have not been met for DEA pursuant to 
Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. 
§ 3501 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  The Court in Pelegrini  also held that VCAA 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Pelegrini, 18 Vet. App. at 120-121.  See also 
Mayfield, slip op. at 7.  This new "fourth element" of the 
notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

The RO failed to meet the timing-of-notice requirement in the 
instant case.  The RO did not send a letter discussing its 
duties to notify and assist the appellant with her September 
2001 claim until after its initial, January 2002 adjudication 
of this claim.  However, the RO remedied its timing-of-notice 
error "by affording [the appellant] a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA."  Mayfield, slip op. at 32.  It did so by sending the 
appellant a January 2004 VCAA letter and including in its 
October 2002 statement of the case (SOC) the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 prior to 
readjudicating her claim in its July 2004 SSOC, which also 
contained the text of 38 C.F.R. § 3.159.  The appellant was 
thus provided a meaningful opportunity to participate 
effectively in the processing of her claim, an opportunity 
that she and her representative availed themselves of by 
submitting the veteran's VA outpatient treatment (VAOPT) 
records, a September 2004 Statement of Accredited 
Representative in Appealed Case (VA Form 646), and a May 2005 
Written Brief Presentation.  The Board thus finds the timing-
of-notice error nonprejudicial.

In addition, the RO's January 2004 VCAA letter explained what 
the evidence had to show to support the appellant's claim for 
dependency and indemnity compensation, including showing that 
the veteran's death was related to service.  The letter also 
listed the evidence that had already been received in support 
of the appellant's claim, and the respective responsibilities 
of the RO and the appellant in obtaining additional evidence.  
In addition, the letter told the appellant she could take up 
to a year to make sure the RO received the requested 
information and evidence and encouraged her to send the 
information and evidence promptly.  Thus, reading the letter 
as whole, it substantially complied with the all of the 
elements of the notice requirement, including the fourth 
element.  See Mayfield, slip op. at 30-31.  And, as noted, 
the RO included in its SOC and SSOC the text of 38 C.F.R. 
§ 3.159.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  The RO thus satisfied the VCAA 
content notice requirements.

In any event, any failure to fully comply with the VCAA 
notice requirements was harmless, because the appellant has 
not indicated with any degree of specificity how any lack of 
notice or evidence affected the essential fairness of the 
adjudication.  Mayfield, slip op. at 15.  Indeed, the 
appellant asked in her March 2005 letter explaining that she 
could not attend her scheduled travel Board hearing that the 
RO process her claim as quickly as possible.  Moreover, the 
RO obtained the veteran's SMRs, VA treatment records, and 
death certificate, and there is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence has not been received.  Consequently, any VCAA 
notice error was nonprejudicial, the RO has complied with the 
VCAA's duty to assist provisions and implementing 
regulations, and a remand in these circumstances would be 
superfluous and unnecessary.  See, e.g., Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board also notes that, to the extent the requirements for 
establishing entitlement to DEA were not specifically 
discussed in the VCAA letter, VA was not required to notify 
the appellant of the evidence needed to substantiate this 
claim, or to assist her in obtaining that evidence, because, 
for the reasons explained in the section of the decision 
below addressing the DEA claim, there was no possibility that 
any further assistance could have aided the appellant in 
substantiating this claim.  38 C.F.R. § 3.159(d) (2004).  
See also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
("Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision."); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); 
VAOPGCPREC 7-2004 at 5 (July 16, 2004) (listing circumstances 
in which VA is not required to provide VCAA notice).

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claims.


Entitlement to Service Connection for the Cause of the 
Veteran's Death

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Under 38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran 
dies after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse...."  To establish service connection for the cause of 
a veteran's death, the evidence must show that a disability 
that either was incurred in or aggravated by service was 
either a principal or contributory cause of death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).  Carcinoma may be presumed to have been incurred in 
service if shown within 1 year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2004).

The appellant claimed, in her September 2002 notice of 
disagreement (NOD), October 2002 Substantive Appeal (VA Form 
9), and elsewhere, that the veteran's service-connected 
tuberculosis, his only service-connected disability, was a 
cause of his August 2001 death from lung cancer.

The SMRs reflect that the veteran was diagnosed during 
service with active minimal tuberculosis of the left lower 
lobe of the lungs, sputum negative.  A Medical Board issued a 
certificate of disability for discharge, noting the onset of 
the disease in November 1944 and that he became unfit for 
duty December 1944.  Chest X-ray findings were noted as 
negative, except for increased bronchial markings in the left 
lower lobe, and increased hilar markings in the right.  
Subsequent X-rays were noted to have shown a very small 
shadow in the fourth anterior interspace.  It was also noted 
that the veteran required prolonged bed rest.

A September 1945 report from a VA Hospital to which the 
veteran was admitted on September 15, 1945, the date he was 
discharged from service, diagnosed the veteran with chronic, 
pulmonary, minimal, active tuberculosis.  A chest X-ray 
showed the apices and infraclavicular regions clear.  Hilar 
and bronchial markings showed slight accentuation.  The 
diaphragm and costophrenic angles were normal, as was the 
cardiovascular silhouette.  Additional notes as to the chest 
examination indicated no additional abnormalities.

A November 1946 VA examination diagnosed the veteran with 
chronic inactive tuberculosis and left chest cavity fibrosis, 
secondary to the tuberculosis.  The veteran was granted 
service connection for tuberculosis in December 1946, and 
given a graduated rating for tuberculosis of 100 percent, to 
be reduced at future dates.  A January 1948 VA examination 
showed the lungs to be normal on physical and X-ray 
examination.  The examiner wrote that the veteran probably 
had healed tuberculosis.  A June 1948 VA examination noted 
chronic inactive minimal tuberculosis, not found on 
examination.  A December 1949 rating confirmed the 50 percent 
rating though November 1952, 30 percent through November 
1957, and 0 percent from that date.  An August 1952 rating 
confirmed the veteran's then 50 percent evaluation for his 
tuberculosis and noted that it had been completely arrested 
from November 1946.  The veteran was also found entitled to 
special monthly compensation under provisions in effect at 
that time.

In June 1999, the veteran was admitted to a VA Hospital for a 
routine cardiac catherization, with a history of coronary 
artery disease and diabetes.  A chest X-ray revealed a left 
lung lesion.  At that time, the veteran's social history was 
said to be unremarkable for smoking or drinking, but other VA 
treatment records classify him as a former smoker.  The 
veteran was subsequently diagnosed with squamous cell 
carcinoma of the left upper lobe.  In August 1999, he 
underwent a thoracotomy, also described as a left upper lobe 
resection.  A September 1999 VA treatment note referred to a 
September 3, 1999 chest X-ray that revealed several bilateral 
small pulmonary nodules.  According to this treatment note, a 
follow-up September 13, 1999 CT scan did not reveal any 
metastatic disease.

The final hospital discharge summary, prepared in August 2001 
after the veteran's death, contained diagnoses of stage IV 
lung cancer, hypothyroidism, congestive heart failure, 
diabetes, gastroesophageal reflux disease, adjustment 
disorder, and depression.  The veteran's August 2001 death 
certificate lists the immediate cause of death as 
respiratory/pulmonary arrest due to or as a consequence of 
lung cancer (metastatic).  The other significant conditions 
listed as contributing to death but not resulting in the 
underlying cause were coronary artery disease and diabetes.

In June 2002, a VA physician who treated the veteran until 
his death noted the veteran's multiple medical problems, his 
treatment and recovery, and the fact that he was rated 0 
percent disabling for chronic minimal active tuberculosis at 
the time of his death.  The physician also noted the 
veteran's September 13, 1999 resection of his lung cancer, at 
which time there was no evidence of metastatic disease.  The 
physician wrote: "The patient apparently had tuberculosis in 
that same location previously and may have had a carcinoma in 
the setting of scar tissue."

Based on the above, the appellant is not entitled to service 
connection for the cause of the veteran's death.  The medical 
records reflect that the veteran's tuberculosis was minor, 
and was inactive in November 1946, about a year after 
separation from service.  He was not diagnosed with lung 
cancer until June 1999, more than 50 years after his 
tuberculosis became inactive, reflecting that a connection 
between the two was unlikely.  Moreover, the veteran's death 
certificate indicated the lung cancer as the cause of his 
death from respiratory/pulmonary arrest, and noted his 
coronary artery disease and diabetes, but did not mention his 
long-dormant tuberculosis.  Nor was the tuberculosis 
mentioned in the final hospital discharge summary.  In 
addition, there is no evidence of any lung cancer or 
precursor to it in the SMRs or the treatment records 
following service until the June 1999 discovery of the 
malignancy.

The only evidence offered in support of the appellant's claim 
that the veteran's tuberculosis was a cause of his death is 
the July 2002 VA physician's opinion of the VA physician.  
However, this opinion is flawed for several reasons.  First, 
the physician did not attribute the veteran's death to his 
tuberculosis or even indicate that it was more likely than 
not that his tuberculosis was a cause of his death.  Rather, 
the physician stated only that the veteran "apparently" had 
tuberculosis in the same location as his lung cancer, and 
"may have had a carcinoma in the setting of scar tissue."  
Such a general, ambiguous opinion, speculating that the 
veteran's carcinoma may have originated in the scar tissue, 
possibly from his tuberculosis, and phrased in terms that 
essentially amount to "may or may not," is insufficient to 
establish service connection.  Winsett v. West, 11 Vet. App. 
420, 424 (1998); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
although the physician referred to the veteran's tuberculosis 
in the military and his disability rating for it, he never 
indicated that he reviewed the veteran's claims folder or 
SMRs.  See Grover v. West, 12 Vet. App. 109, 112 (1999) (a 
post-service reference to injuries sustained in service, 
without a review of SMRs, is not competent medical evidence); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional).  In addition, the physician did not indicate 
how he came to his conclusion that the carcinoma arose from 
the scar tissue of the tuberculosis, other than noting that 
the tuberculosis was "apparently" in the "same location" 
as the malignancy; in fact, the SMRs show the tuberculosis in 
the left lower lobe, while the resection of the carcinoma to 
which the physician referred was of the left upper lobe.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).

In sum, the clinical evidence of record reflects that the 
veteran's tuberculosis, inactive since 1946, was not a 
principal or contributory cause of the veteran's death from 
lung cancer-induced respiratory/pulmonary arrest almost 55 
years later, and there is no competent probative medical 
evidence indicating otherwise.  As the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, the benefit-
of-the-doubt doctrine does not apply, and her claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


Entitlement to DEA under Chapter 35, Title 38, of the United 
States Code

A surviving spouse of a veteran who died of a service-related 
disability, or who had a permanent and total disability 
rating due to service-connected disability in effect at the 
time of death, is entitled to DEA benefits.  38 U.S.C.A. § 
3501(a) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2004).

As the Board in this case has denied service connection for 
the cause of the veteran's death, and, as the record 
reflects, the veteran was not evaluated as having disability 
total and permanent in nature as a result of service-
connected disability at the time of his death, his surviving 
spouse is not eligible for such benefits, and entitlement to 
DEA is not warranted as a matter of law.  38 U.S.C.A. § 
3501(a) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2004).  
See also Sabonis v. Brown, 6 Vet. App. and 430 (where the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement).

Therefore, the appellant's claim for DEA is denied.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA under Chapter 35, Title 38 United States 
Code is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


